DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of the composition species comprising a rubber component, cellulose-based fine fibers, cotton powder and carbon black in the reply filed on April 26, 2022 is acknowledged.
Claims 10-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 26, 2022.
Claim Rejections - 35 USC § 112
Claims 1-9 and 17-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, considering that cellulose includes cotton, it is unclear how the cellulose-based fine fibers distinguish over the cotton powder which is defined as a  “fiber” (e.g., claim 5).  As presently recited, the cellulose-based fine fibers and the cotton fiber powder read on one and the same entity.
In claims 1, 4 and 6, it is unclear whether the recited “a content” is merely exemplary or required.  Do Applicants intend “the content”?
In claims 8, 18, 20 and 22, it is unclear whether the recited “a ratio” is merely exemplary or required.  Do Applicants intend “the ratio”?
In claims 9 and 21, it is unclear whether the recited “a sum” is merely exemplary or required.  Do Applicants intend “the sum”?
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0273616 (Takehara).
Takehara discloses a transmission belt (meets Applicants’ transmission belt) comprising:
a belt body at least a portion of which is made of a rubber composition containing a rubber component (meets Applicants’ rubber), water-absorbent fibers inclusive of cellulose-based fibers such as cotton short fibers (simultaneously meets Applicants’ cellulose-based fine fibers and cotton powder), regenerated cellulose fibers, etc. (meets Applicants’ cellulose-based fine fibers) and additives inclusive of carbon black (meets Applicants’ carbon black), 
wherein preferred amounts of carbon black relative to 100 parts by mass of rubber are appropriately selected and include 10 parts by mass to 30 parts by mass (meets Applicants’ carbon black amount) (e.g., abstract, [0015], [0034], [0036-0037], [0098], [0101-0103], [0105-0108], [0148-0158], Tables 1-4).  
Specifically noted are Takehara’s transmission belts comprising rubber compositions B and D (Table 1) containing EPDM rubber (meets Applicants’ rubber), carbon black (meets Applicants’ carbon black) and cotton short fibers having a diameter of 13 µm (simultaneously meets Applicants’ cellulose-based fine fibers and cotton powder).  In essence, said embodiments differ from the embodiment per present claim 1 wherein the cellulose-based fine fibers and the cotton fiber powder read on one and the same fiber entity in that the carbon black amount is higher than the corresponding amount claimed.  Considering Takehara clearly discloses the amount of carbon black relative to 100 parts by mass of rubber may be appropriately selected and includes 10 parts by mass to 30 parts by mass (meets Applicants’ carbon black amount), it would have been obvious to one having ordinary skill in the art to use the exemplified carbon black in amounts as presently claimed for its expected additive reinforcing effect and with the reasonable expectation of success.  As to the embodiment  per present claim 1 wherein the cellulose-based fine fibers and the cotton fiber powder are not the same fiber, it would have been obvious to one having ordinary skill in the art to combine the exemplified cotton short fiber with an additional cellulose-based fiber for the expectant water-absorbent effect with the reasonable expectation of success, per Takehara’s suggestions to do so (e.g., [0036-0037], [0105], etc.).  It is well established that the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness, Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297.  
As to claim 2, it would have been obvious to one having ordinary skill in the art to use chloroprene rubber in place of the exemplified EDPM rubber as per Takehara disclosing them as viable rubber alternatives [0098].
As product-by-process claim 3, it is not seen that the patentability of the claimed product depends on the manner by which the cellulose-based fine fibers were produced.  In any event, it would have been within the purview of one having ordinary skill in the art to form Takehara’s cellulose-based fibers via any suitable conventional method, inclusive of mechanically-defibrating means, with the reasonable expectation of success.
As to claim 6, Takehara’s exemplified rubber compositions B and D contain 20 parts by mass of cotton short fibers relative to 100 parts by mass of rubber.
As to claims 7-9, it would have been within the purview of one having ordinary skill in the art to use a higher content of cotton short fibers relative to the additional cellulose-based fibers for the expected water-absorbent effect and with the reasonable expectation. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  Takehara discloses preferable contents of water-absorbent fiber, e.g., from 5 to 25 parts by mass relative to 100 parts by mass of rubber [0108].
As to claims 17-22, it would have been within the purview of one having ordinary skill in the art to use a higher content of carbon black relative to the cotton short fiber and/or additional cellulose-based fibers for the expected reinforcing effect and with the reasonable expectation. Case law holds that differences in concentrations do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating criticality for the claimed ranges.  “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 105 USPQ 233.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765